Citation Nr: 0412105	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-02 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for left 
testicular pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
status post stab avulsion of varicose veins of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in February and December of 2001.


REMAND

In the appealed December 2001 rating decision, the RO made 
reference to a March 2001 VA examination that addressed the 
veteran's left testicular pain.  The claims file, however, 
does not presently contain a copy of this examination report.  

Regardless of whether a copy of this examination report can 
be obtained, however, both this examination and the veteran's 
April 2000 VA arteries and veins examination were conducted 
too long ago to provide a contemporaneous picture of his 
disabilities.  Consequently, it is essential that the veteran 
be afforded new VA genitourinary and cardiovascular 
examinations addressing the disorders at issue on appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO should then contact the Boston 
VA Health Care System and request a copy 
of the report of the veteran's March 2001 
VA examination.  If obtained, this copy 
should be added to the veteran's claims 
file.  If the report of this examination 
is unavailable, documentation to that 
effect must be added to the claims file.

3.  The RO should then afford the veteran 
a VA genitourinary examination addressing 
his service-connected left testicular 
pain.  The examiner should be provided 
with the veteran's claims file and should 
review the entire claims file prior to 
the examination.  All corresponding 
symptoms and manifestations must be 
described in a typewritten report.

4.  The RO should also afford the veteran 
a VA cardiovascular examination 
addressing his service-connected right 
varicose veins disability.  The examiner 
should be provided with the veteran's 
claims file and should review the entire 
claims file prior to the examination.  
All corresponding symptoms and 
manifestations must be described in a 
typewritten report, and the examiner 
should specifically comment on the extent 
of any edema, aching, or fatigue shown 
upon examination.

5.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for left testicular 
pain and entitlement to an initial 
compensable evaluation for status post 
stab avulsion of varicose veins of the 
right lower extremity.  If the 
determination of one or both of these 
claims remains less than fully favorable 
to the veteran, he should be furnished 
with a Supplemental Statement of the Case 
and be allowed an appropriate period of 
time in which to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


